In a child protective proceeding pursuant to Family Court Act article 10, the father appeals from an order of disposition of the Family Court, Kings County, (Adams, J.), dated May 12, 1998, which, upon a fact-finding order of the same court dated August 6, 1997, made after a hearing, finding that he had neglected Noemi B., and upon his consent, placed her with the Commissioner of Social Services for a period of 12 months. The appeal brings up for review the fact-finding order dated August 6, 1997.
Ordered that the appeal from so much of the order of disposition as placed Noemi B. with the Commissioner of Social Services for a period of 12 months is dismissed, without costs or disbursements; and it is further,
Ordered that the order of disposition is affirmed insofar as reviewed, without costs or disbursements.
The appellant is not aggrieved by the order of disposition dated May 12, 1998, insofar as it directed that Noemi B. be placed into foster care for a period of 12 months because he consented to the disposition (see, Matter of Child Welfare Admin. [John R.] v Jennifer A., 218 AD2d 694). The fact-finding order dated August 6, 1997, was supported by a preponderance of the credible evidence which established that the unsanitary and unsafe condition of the home, which contained little or no food and was infested with fleas and lice, posed an imminent threat of impairment of the child’s health (see, Family Ct Act § 1012 [f]; Matter of Commissioner of Social Servs. v Anne F., 225 AD2d 620). Ritter, J. P., Santucci, S. Miller and Goldstein, JJ., concur.